



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Innocent, 2012
    ONCA 659

DATE: 20121001

DOCKET: C52116

Sharpe, Simmons and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Emmanuel Innocent

Appellant

Howard L. Krongold, for the appellant

James K. Stewart, for the respondent

Heard and released orally: September 26, 2012

On appeal from the conviction entered on January 20,
    2008, and the sentence imposed on August 13, 2009 by Justice C. Hackland of the
    Superior Court of Justice.

ENDORSEMENT

[1]

The appellant was convicted of several offences, including attempted
    murder, following a trial before a Superior Court Judge sitting without a jury.
    He was designated as a dangerous offender. He appeals both the conviction for
    attempted murder and the dangerous offender designation.

[2]

It is undisputed that the appellant pointed a loaded handgun, a .38
    revolver, at the head of a police officer. No one saw him pull the trigger of
    the revolver. However, the officer at whom the revolver was pointed, another
    police officer, Sgt. Fournier, and another witness all testified that they
    heard a loud click from which they concluded that the appellant had pulled the
    trigger. Shortly after this occurred, the appellant was arrested and the
    handgun was recovered. Five of the six chambers were loaded. The hammer of the
    handgun rested on the one empty chamber. That chamber would have been in the
    11 oclock position before the gun was dry fired.  The appellant was in
    possession of several other bullets that could have been used in the revolver.

[3]

On appeal from conviction, the appellant raises two issues:

1.

Did
    the trial judge err in law by failing to subject the testimony of Sgt. Fournier
    to adequate scrutiny?

2.

Did
    the trial judge err in law by reversing the onus of proof?

Analysis

1.   Did the trial
    judge err in law by failing to subject the testimony of Sgt. Fournier to
    adequate scrutiny?

[4]

Sgt. Fournier testified that some years earlier she had used a firearm similar
    to that found in the possession of the appellant at the time of his arrest and
    from that experience she was convinced that the sound she heard was that of the
    revolver being dry fired. She claimed something approaching a photographic
    memory of the incident.

[5]

As the trial judge put it at paragraph 16 of his reasons:

Sgt. Fournier testified that she was certain that the gun
    nearly touched Cst. Khans head and was aimed above his right eye. She
    described the sound she heard once the accused pointed the gun as a distinct
    click of trigger hitting metal. She was certain that the click which she heard
    was the sound of a dry firing .38 Colt revolver, a type of gun which she had
    once owned and had often dry fired (i.e. fired when not loaded).

[6]

The appellant argues that her positive identification of the click as
    being the sound of handgun dry firing is subject to similar frailties
    encountered with respect to eyewitness identification evidence. He submits that
    the trial judge erred in law by failing to subject Sgt. Fourniers evidence to
    the same scrutiny eyewitness identification evidence would attract.

[7]

We are unable to accept this submission. We reject the analogy to
    eyewitness identification evidence. Experience has shown that type of evidence
    to have inherent dangers that are not replicated where a witness simply
    testifies as to what he or she heard or saw.

[8]

Trial judges should, of course, subject all evidence to careful
    consideration and, reading his reasons as a whole, we are satisfied that the
    trial judge in this case subjected Sgt. Fourniers evidence to the usual
    careful judicial scrutiny. He clearly did not treat her evidence as conclusive
    but rather considered it as one piece of a much larger pattern of evidence from
    which he was entitled to infer that the Crown had proved beyond a reasonable
    doubt that the appellant had pulled the trigger on the handgun he held to the
    officers head.

2.   Did the
    trial judge err by reversing the onus of proof?

[9]

The appellant submits that the trial judge erred in law by reversing the
    onus of proof when he found that the appellant had the requisite intent for attempted
    murder. This ground of appeal turns on paragraph 35 of the trial judges
    reasons:

In the present case, the accuseds revolver did not discharge
    when it was pointed at Cst. Khans head and the trigger pulled. I find that the
    reason for this was that there was an empty chamber (i.e. no bullet) in the
    firing position, which was observed when the revolver was recovered. The weapon
    was otherwise fully loaded. The accused did not testify. No other evidence
    explained why there was one empty chamber in the firing position. I decline to
    speculate as to why this occurred. The accused stated to Dr. Pallandi during an
    interview for the psychiatric assessment, that he kept one empty cylinder in
    the firing position so that the gun would not accidentally fire. This statement
    is unreliable and self-serving hearsay and is not admissible in evidence. In my
    opinion, the important point is that the revolver was a loaded fully
    operational firearm at the time of this incident.

[10]

The
    appellant submits that the trial judge could have been left with a reasonable
    doubt on the issue of
mens rea
by the fact that the only empty chamber
    in the revolver was that in the 11 oclock position and from the fact that the
    appellant had additional bullets in his possession. The appellant submits that
    by resting his decision on a refusal to speculate, the trial judge was
    effectively stating that it was incumbent upon the appellant to advance
    positive evidence as to his lack of intention to kill, thereby reversing the
    onus of proof.

[11]

The
    appellant does not, however, argue that the conviction was unreasonable or that
    there was not sufficient evidence from which the trial judge could find beyond
    a reasonable doubt the requisite intent for attempted murder.

[12]

We
    do not accept the submission that the trial judge reversed the onus of proof.
    While perhaps his reasons could have been more detailed on this point, at the
    end of the day, as conceded by the appellant, a finding of proof beyond a
    reasonable doubt on the issue of intent was clearly available on this evidence.
    As the trial judge stated in the final sentence of the paragraph quoted above,
    the important point is that the revolver was a loaded fully operational
    firearm at the time of this incident. We are satisfied that the trial judge
    considered the fact of the empty chamber at the 11 oclock position but that he
    simply found that to be too thin a reed to give rise to a reasonable doubt.
We are also satisfied that his conclusion that the Crown
    had proved guilt beyond a reasonable doubt rested upon the evidence that the
    Crown had presented and not the failure of the appellant to meet any legal onus
    of proof.

[13]

Accordingly,
    we dismiss the appeal from conviction.

Sentence appeal

[14]

We
    see no merit in the appeal from the dangerous offender designation. In our
    view, the trial judge applied the correct legal test and the evidence amply
    justified the finding he made.

[15]

We
    grant leave to appeal sentence, but dismiss the sentence appeal.

Robert J. Sharpe J.A.

Janet
    Simmons J.A.

Gloria
    Epstein J.A. 


